Citation Nr: 0520592	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In an October 2004 decision, the Board found that there had 
not been clear and unmistakable error in a September 1976 
rating decision that denied service connection for bilateral 
hearing loss.  The October 2004 decision also determined that 
further development was required and remanded the veteran's 
claim that he had submitted new and material evidence to 
reopen his claim for service connection for bilateral hearing 
loss.  The requested development has been completed and the 
veteran's claim is now ready for Board review.


FINDINGS OF FACT

1.  An unappealed January 1977 rating decision denied service 
connection for bilateral hearing loss.

2.  The evidence received since the January 1977 rating 
decision is not new and material because it is cumulative or 
redundant of evidence which was previously submitted to 
agency decisionmakers and which was of record at the time of 
the last prior denial of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for bilateral hearing loss has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in March 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The March 2003 VCAA notice letter was 
sent to the veteran prior to the May 2003 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the RO 
obtained a July 2004 VA audiological examination report to 
review to determine whether it constituted new and material 
evidence.  Furthermore, the veteran testified before the 
undersigned Veterans Law Judge.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable Law

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  As such, they may not be again considered in 
the absence of new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  As the veteran's request to reopen was received 
after August 29, 2001, the revised provisions of 38 C.F.R. § 
3.156, as outlined above, are for application in this case.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).

History

A September 1976 rating decision denied service connection 
for bilateral hearing loss, and the veteran did not appeal 
that decision.  Subsequently, the veteran again sought 
service connection for bilateral hearing loss.  The RO again 
denied the veteran's claim for service connection for 
bilateral hearing loss by rating action in January 1977.  The 
veteran did not appeal that decision.  Accordingly, the 
January 1977 determination is final.  38 U.S.C.A. § 7105.

In February 2003, the veteran requested that his claim for 
service connection for hearing loss be reopened.   

In a December 2003 statement of the case, the RO reopened the 
veteran's claim for service connection for bilateral hearing 
loss and denied the claim on a de novo basis.  While the RO 
has adjudicated the issue on a de novo basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to service connection for bilateral hearing loss.  

At the time of the January 1977 rating decision, the 
veteran's March 1963 entrance examination report, and the 
veteran's March 1966 discharge examination reports were of 
record.  Also of record were private audiological examination 
reports dated in April 1966, October 1968, June 1969, and 
July 1976.  

The March 1963 entrance examination revealed audiometric 
findings of right ear pure tone thresholds (converted to 
International Standards Organization (ISO) units) of 10, 20, 
5, 20 and 20 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  Audiometric evaluation in the left ear 
revealed pure tone thresholds (converted to ISO units) of 25, 
5, 10, 10 and 0 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.

The March 17, 1966 discharge examination report revealed that 
the veteran had right ear pure tone thresholds (converted to 
ISO units) of 10, 5, 10 and 15 decibels at 500, 1,000, 2,000, 
and 4,000 Hertz, respectively.  Audiometric evaluation in the 
left ear revealed pure tone thresholds (converted to ISO 
units) of 20, 15, 10 and 15 decibels at 500, 1,000, 2,000, 
and 4,000 Hertz, respectively. 

The April 1966 private audiological examination report 
revealed that the veteran had right ear pure tone thresholds 
of 0, -5, 0, 25, 40, and 60 decibels at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 Hertz, respectively.  Audiometric 
evaluation in the left ear revealed pure tone thresholds of 
0, 0, -5, 5, 50, and 55 decibels at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hertz, respectively.  The October 1968, June 
1969, and July 1976 audiometric reports were uninterpreted 
graphs.

Pertinent evidence received after the January 1977 rating 
decision includes a March 1983 private hearing examination 
report.  This report noted that for the speech frequencies 
the veteran's hearing was within normal limits in both ears.  
It was noted that the veteran had severe right ear hearing 
difficulty at high frequency.

Also of record is a June 2004 VA fee-basis audiological 
examination report and July 2004 fee basis consultation 
report.  The examiner noted that the veteran believed that 
his hearing loss began due to exposure to loud artillery fire 
and explosions in Vietnam.  The report noted that the veteran 
had severe bilateral sensorineural hearing loss at the higher 
frequencies.

At his July 2004 hearing, the veteran asserted that he had 
bilateral hearing loss due to his exposure to tank fire in 
service.  The veteran testified that he was a tank crewman 
and that sometimes he did not wear ear protection. 

The January 1977 rating action denied the veteran's claim on 
the basis that there had been no change since the prior 
unappealed rating decision of September 1976 which found the 
veteran was not shown to have hearing loss disability during 
service nor upon discharge from service.  

When the evidence of record is considered as a whole, the 
Board finds that the newly submitted pertinent medical 
evidence, the March 1983 private audiological report and the 
June 2004 VA audiological examination report, simply confirm 
a fact already established of record, that the veteran 
currently has bilateral hearing loss subsequent to service.  
While this evidence is new, it is not material to the 
veteran's claim.  The newly submitted records do not provide 
any medical evidence indicating that the veteran's current 
hearing loss disability is related to service.  See Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  
Further, the newly submitted evidence does not establish that 
the veteran's hearing loss was shown to be 10 percent 
disabling within a year of discharge from service.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

While the veteran has testified that he has hearing loss as a 
result of acoustic trauma in service, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The newly submitted pertinent evidence is 
cumulative and redundant of the pre January 1977 evidence, 
and does not raise a reasonable possibility of substantiating 
the claim.  Since new and material evidence has not been 
submitted subsequent to the January 1977 RO decision, 
reopening of the claim for service connection for bilateral 
hearing loss is not warranted.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, the claim is not reopened, and 
the benefit sought on appeal remains denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


